DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-12, as originally filed 09/08/2020, are pending and have been examined on the merits (claims 1 and 7 being independent). The applicant’s claim for benefit of provisional application 62/897387, filed 09/09/2019 has been received and acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction which contains the steps of accessing, receiving, generating, and storing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a platform and claim 7 is direct to a process, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating marker data about relevant data of a transaction (e.g., a financial transaction) and storing the marker data that references content about the transaction is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: accessing… ledger, generating… marker data to be associated with the received data, 
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices including mitigating risk.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… data from  a user…, storing… the marker data along with the received data…, and storing… the content of the data source… do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or field of use. – see MPEP 2106.05 (h)). 
The instant recited claims including additional elements (i.e., a block chain distributed ledger manager interface, a data marker identification database, a data management gateway, an administration platform, a user interface, EDT-X engine, a block chain distributed ledger, and a secure database) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0024] and [0049-0050], a general-purpose processor, a hardware module, programmable logic or circuitry, software modules, EDT-X platform engine, Hyperledger (HL) Blockmanager Interface, Data Marker ID Database, Data Management Gateway, and Admin Platform) as tools to perform an abstract idea or mere instructions to 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a block chain distributed ledger manager interface, a data marker identification database, a data management gateway, an administration platform, a user interface, EDT-X engine, a block chain distributed ledger, and a secure database) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-6 and 8-12 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claims 2 and 8, the step of “wherein the marker data comprises a marker definition portion and a marker ID portion, wherein the marker definition portion comprises information that is searchable to allow the marker data to be retrieved...”, in claims 3 and 9, the step of “wherein the marker definition portion comprises: a first data field for a marker type representing a type of data source;...”, in claims 4 and 10, the step of “wherein the marker definition portion further comprises a fourth data field for licensing data associated with the received data.”, in claims 5 and 11, the step of “subdivide the received data into a plurality of data portions, each 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-6 and 8-12, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 7 above.  Merely claiming the same process generating the marker data which includes a definition portion and a ID portion to store the data portions in the distributed ledger does not change the abstract idea without an inventive concept or significantly more.  Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further.  Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because these claims are directed at merely software per se. In other words, within the broadest reasonable interpretation of the claims, there exists an interpretation where the claims are merely directed to software, absent of any hardware, which not a judicially recognized 
Therefore, claims 1-12 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Penugonda et al. (hereinafter Penugonda), US Publication Number 2020/0226233 A1 in view of  Michael, David (hereinafter Michael), WO 2019/186156 A1 and in further view of McKervey et al. (hereinafter McKervey), US Patent Number 11062042 B1.
Regarding claim 1:
Penugonda discloses the following:
An embedded Data Transaction Exchange (EDT-X) Platform for storing marker data that references content about a transaction, comprising: (Penugonda: See paragraph [0002] “The content asset may comprise one or more frames of the 
a block chain distributed ledger manager interface; (Penugonda: See paragraph [0041] “A decentralized database, may comprise a distributed ledger, such as a blockchain 120. The blockchain 120 may comprise one or more records, such as blocks 130 in which data is recorded. The blocks 130 may comprise entries or transactions indicating unique identifiers of user devices and content assets requested, accessed, or received by one or more of the user devices.”)
a data marker identification database; (Penugonda: See paragraph [0014] “The unique identifier may be stored in a database of unique identifiers, such as a database of unique identifiers of user devices and/or DRM clients associated with a content distributor.”, and notes: “The digital marker may comprise an indication of the unique identifier.”)
a data management gateway; (Penugonda: See paragraph [0064] “The distributed ledger record entry may comprise an indication of a source of the content asset, such as an indication of a content distributor, such as the content delivery system 412. The distributed ledger record entry may comprise an indication of a storage location from which the content asset is sent or copied. The distributed ledger 
an administration platform; and (Penugonda: See paragraph [0055] “systems that perform operations associated with one or more of content creation, content distribution, digital marker creation, digital marker extraction, piracy source identification, piracy prevention, and law enforcement.”
a user interface; (Penugonda: See paragraph [0114] “The user may enter commands and information into the computing device 801 via an input device (not shown).”)
wherein the EDT-X engine is configured to: access a block chain distributed ledger; (Penugonda: See paragraph [0038] “the parties may openly share and access the distributed ledger and the information stored in distributed ledger.”)
store (reads on “the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain”) the marker data along with the received data in the block chain distributed ledger such that the marker data and the received data cannot be altered (reads on “the digital marker may not be altered and may remain intact.”) once stored in the block chain distributed ledger; (Penugonda: See paragraphs [0020] “the digital marker may not be altered and may remain intact. As an example, if the content asset is recorded on another device, the digital marker may not be altered and may remain intact.” And [0065] “The content access manager 416 may be configured to cause the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain. The distributed ledger may be stored on one or more distributed ledger nodes 418.”)

receive data from a user through the user interface; (Michael: See “Summary of the Invention”, page 1, lines 32-33: “receiving transaction data for a plurality of transactions between the plurality of customers and one or more merchants”)
generate marker data (reads on “the received marker information”)  to be associated with the received data, wherein the marker data provides a unique reference (reads on “a transaction identifier”) to the received data; and (Michael: See “Summary of the Invention”, page 2, lines 34-36: “generating a transaction identifier containing the marker, during one of the plurality of transactions, wherein the received marker information is indicative of the marker contained in said transaction identifier.”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include generating marker data based on the received data, as taught by Michael, in order to provide a unique reference to the data.
Penugonda and Michael do not explicitly disclose the following, however Mckervey further teaches:
wherein the received data is stored secretly such that only authorized users (reads on “the ledger is publicly accessible. In some embodiments, the ledger is only accessible to select, authorized ledger nodes having the appropriate permissions. In some embodiments, portions of the ledger are public and portions of the ledger are private.”) may be able to view the received data in the block chain distributed 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include portions of the ledger are public and portions of the ledger are private, as taught by Mckervey, in order to provide more secure data which needs a permission to access.
Regarding claim 2:

The EDT-X platform of claim 1, wherein the marker data comprises a marker definition portion and a marker ID portion, wherein the marker definition portion (reads on “openly share and access the distributed ledger and the information stored in distributed ledger”) comprises information that is searchable to allow the marker data to be retrieved within the block chain distributed ledger, and the marker ID (reads on “personally identifying information (PII)”) comprises non-searchable information that was provided by the user through the user interface. (Penugonda: See paragraphs [0038] “The distributed ledger may not comprise personally identifying information (PII). As a result of the absence of PII from the distributed ledger, the parties may openly share and access the distributed ledger and the information stored in distributed ledger. For example, the absence of PII may preclude the need to encrypt of all or portions of the distributed ledger.”, and see also [0061])
Regarding claim 3:
Penugonda and Michael do not explicitly disclose the following, however Mckervey further teaches:
The EDT-X platform of claim 2, wherein the marker definition portion comprises: 
a first data field for a marker type representing a type of data source; (Mckervey: See column 18, lines 3-8: “A source field may contain a value identifying a source of the data, such as a pathname of a file or a protocol and port related to received network data. A source type field may contain a value specifying a particular source type label for the data”)
a second data field for a location from where the received data was entered into the block chain distributed ledger; and (Mckervey: See column 63, line 9-23: “The data intake and query system 108 can store location or retrieval information associated with the block entries. The retrieval information can be used by the distributed ledger system 1800 to retrieve the block entry and/or content identifier. In some cases, the retrieval information can include an address or other identifier that can be sent to the distributed ledger system 1800 and enable the distributed ledger system 1800 to locate and retrieve a block entry or content identifier and return it to the data intake and query system 108.”)
a third data field for a classification representing what type of subject matter does the received data pertain to. (Mckervey: See column 18, lines 34-41: “an indexer receives data blocks from a forwarder and parses the data to organize the data into events. In some embodiments, to organize the data into events, an indexer may determine a source type associated with each data block ( e.g., by extracting a source type label from the metadata fields associated with the data block, etc.)”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include one or more data fields to organize the data, as taught by Mckervey, in order to provide a faster search for the data. 
Regarding claim 5:
Penugonda discloses the following:
The EDT-X platform of claim 1, wherein the platform is further configured to: 
subdivide the received data into a plurality of data portions, each delineated by a different data source from where each data portion of the plurality of data portions originated from; (Penugonda: See paragraph [0075] “a content asset may comprise a plurality of chunks. The chunks may comprise portions of the content asset. The chunks may comprise portions of the content asset associated with period of play time of the content asset, such as 1 second chunks, 2 second chunks, or 6 second chunks. The license server 412 may receive a request from the user device 402 for access to the content asset and/or for a first portion of the chunks.”, and see also [0025] “The transaction and/or record entry may comprise a source ID. The source ID may comprise an indication of a storage location of the content asset, such as a universal resource locator (URL), file name, or an address on a server.”)
for each of the plurality of data portions: generate a unique data marker; and (Penugonda: See paragraph [0017] “The digital marker may comprise data, such as algorithmically derived data and/or data associated with metadata associated with the content asset. The digital marker may overlay at least a portion of one or more frames of the content asset.”)
store the data portion and associated unique data marker in the block chain distributed ledger separately from the other data portions and associated unique data markers; (Penugonda: See paragraph [0025] “At least a portion of the transaction and/or record entry may be encrypted, such as using a key associated with the computing device that generates the transaction and/or record entry. At least a portion of the transaction and/or record entry may not be encrypted, such as 
wherein an audit of a combination of all of the plurality of data portions is necessary to review a single financial transaction. (Penugonda: See paragraph [0075] “a content asset may comprise a plurality of chunks. The chunks may comprise portions of the content asset. The chunks may comprise portions of the content asset associated with period of play time of the content asset, such as 1 second chunks, 2 second chunks, or 6 second chunks. The license server 412 may receive a request from the user device 402 for access to the content asset and/or for a first portion of the chunks.” And [0078] “if the user device requested access to a content asset and payment was provided for access to the content asset”)
Regarding claim 6:
Penugonda and Michael do not explicitly disclose the following, however Mckervey further teaches:
The EDT-X platform of claim 1, wherein the block chain distributed ledger comprises a hyperledger. (Mckervey: See column 60, lines 59-63: “a distributed ledger system 1800 include, but are not limited to, Ethereum, Hyperledger”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a 
Regarding claim 7:
Penugonda discloses the following:
A method for storing marker data that references content about a transaction in a block chain distributed ledger, the method comprising: 
initiating a transaction; (Penugonda: See paragraph [0015] “The user device may send a request for content, such as for a specific content asset.”)
generating one or more data sources associated with the transaction, the one or more data sources comprising content that describes a type of transaction or the contents of the transaction; (Penugonda: See paragraph [0017] “The version of the content asset may comprise a modified version of the content asset and/or another version of the content asset, such as a version that has been processed, decrypted, encrypted, transcoded, packaged, re-coded, augmented, re-indexed, and/or re-formatted, as examples.”)
initiating (reads on “The unique identifier may be provided to an entity that generates the digital marker by the license server. The content distributor may generate the version of the content asset comprising the digital marker.”) a request to an embedded data transaction exchange (EDT-X) platform to generate marker data for each of the one or more data sources, the marker data representing pointers to the content of the data source that describes the type of transaction or the contents of the transaction; (Penugonda: See paragraph [0019] “The digital marker may be 
storing, in a secure database, the content of the data source anonymously, such that the secure database lacks context to link the content of the data source to the data source if the marker data is not referenced; and (Penugonda: See paragraph [0091] “A pirated version may comprise a version of a content asset that was made, accessed, and/or sent without the authorization of a rights holder of the content asset. The version of the content asset may be received by a computing device associated with a media piracy monitoring service or network. The version of the content asset may comprise a digital marker. The digital marker may comprise a watermark or a digital fingerprint.”)
storing the marker data in a block chain distributed ledger. (Penugonda: See paragraph [0065] “The content access manager 416 may be configured to cause the distributed ledger record entry to be stored on the distributed ledger by causing the transaction to be stored on the block of the blockchain. The distributed ledger may be stored on one or more distributed ledger nodes 418.”)
Regarding claim 8: it is similar scope to claim 2, and thus it is rejected under similar rationale.
Regarding claim 9: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claim 11: it is similar scope to claim 5, and thus it is rejected under similar rationale
Regarding claim 12: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Penugonda in view of Michael in further view of McKervey and in even further view of Nakadaira et al. (hereinafter Nakadaira), US Publication Number 2021/0390161 A1.
Regarding claim 4:
Penugonda, Michael, and Mckervey do not explicitly disclose the following, however Nakadaira further teaches:
The EDT-X platform of claim 3, wherein the marker definition portion further comprises a fourth data field for licensing data associated with the received data. (Nakadaira: See paragraph [0015] “In a case that the right is a right for licensing a predetermined right, the token data may include licensee information set with an address of a licensee.”, and see also [0014])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the content asset that comprises one or more frames of the content asset embedded with a digital marker, such as a watermark or a digital fingerprint of Penugonda to include a field with licensing data, as taught by Nakadaira, in order to provide a predetermined right for the data. 
Regarding claim 10: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






March 11, 2022                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        3/14/2022